As we understand the case, it is found as a fact that the defendant did not sign the note as surety for her husband, and that the debt which she promised to pay was contracted not by him as a principal, but by her. This fact brings the case within the doctrine of Parsons v. McLane, 64 N.H. 478. The defendant's intention to give her husband a sum of money, or a horse, would not suspend her legal capacity to hire the money or buy the horse.
Judgment for the plaintiff.
ALLEN J., did not sit: the others concurred.